TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT is entered into effective as of the 10th day of
July, 2009, by and between DOLAN FAMILY OFFICE, LLC a New York limited liability
company with an address at 340 Crossways Drive, Woodbury, New York 11771
(“Lessor”), and CSC HOLDINGS, INC., a Delaware corporation with an address at
1111 Stewart Avenue, Bethpage, New York 11714 (“Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor is a sublessee and an operator of a Gulfstream Aerospace GIV-SP
aircraft, manufacturer’s serial number 1313, United States registration N100DF
(the “Aircraft”); and

WHEREAS, Lessor employs or engages a fully-qualified and credentialed flight
crew to operate the Aircraft; and

WHEREAS, Lessor has agreed to lease the Aircraft, with flight crew, to Lessee on
a “time sharing” basis as defined in Section 91.501(c)(l) of the Federal
Aviation Regulations (“FAR”) upon the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Lessor and Lessee,
intending to be legally bound, hereby agree as follows:

1.     Lease of Aircraft. Lessor agrees to lease the Aircraft to Lessee pursuant
to the provisions of FAR Section 91.501(b)(6) and Section 91.501(c)(1) and this
Agreement, and to provide a fully-qualified and credentialed flight crew for all
flights to be conducted hereunder during the Term (as defined in Section 13)
hereof. The parties acknowledge and agree that this Agreement did not result in
any way from any direct or indirect advertising, holding out or soliciting on
the part of Lessor or any person purportedly acting on behalf of Lessor. Lessor
and Lessee intend that the lease of the Aircraft effected by this Agreement
shall be treated as a “wet lease” pursuant to which Lessor provides
transportation services to Lessee in accordance with FAR Section 91.501(b)(6)
and Section 91.501(c)(1).

2.     Payment for Use of Aircraft. Lessee shall pay Lessor the following actual
expenses of each flight conducted under this Agreement, not to exceed the
maximum amount legally payable for such flight under FAR Section
91.501(d)(1)-(10):



1

--------------------------------------------------------------------------------



 

(a)

fuel, oil, lubricants and other additives;

 

 

 

 

(b)

travel expenses of crew, including food, lodging and ground transportation;

 

 

 

 

(c)

hangar and tie-down costs away from the Aircraft’s base of operation;

 

 

 

 

(d)

additional insurance obtained for the specific flight at the request of Lessee;

 

 

 

 

(e)

landing fees, airport taxes and similar assessments;

 

 

 

 

(f)

customs, foreign permit and similar fees directly related to the flight;

 

 

 

 

(g)

in-flight food and beverages;

 

 

 

 

(h)

passenger ground transportation;

 

 

 

 

(i)

flight planning and weather contract services; and

 

 

 

 

(i)

an additional charge equal to 100% of the expenses listed in Section 2(a).



3.     Operational Control of Aircraft. Lessor and Lessee intend and agree that
on all flights conducted under this Agreement, Lessor shall have complete and
exclusive operational control over the Aircraft, its flight crews and
maintenance, and complete and exclusive possession, command and control of the
Aircraft. Lessor shall have complete and exclusive responsibility for
scheduling, dispatching and flight following of the Aircraft on all flights
conducted under this Agreement, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating such flights. Lessee
shall have no responsibility for scheduling, dispatching or flight following on
any flight conducted under this Agreement, nor any right over initiating,
conducting or terminating any such flight. Nothing in this Agreement is intended
or shall be construed so as to convey to Lessee any operational control over, or
possession, command and control of, the Aircraft, all of which are expressly
retained by Lessor.

4.      Scheduling.

(a)     Lessee will provide Lessor with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible. The
designated authorized representative(s) of Lessee shall submit scheduling
requests under this Agreement to the designated authorized representative(s) of
Lessor. Requests for flight time shall be in such form (whether oral or written)
mutually convenient to, and agreed upon by, the parties. In addition to proposed
schedules and flight times, Lessee shall upon request provide Lessor with the
following information for each proposed flight prior to scheduled departure: (i)
proposed departure point;

2

--------------------------------------------------------------------------------

(ii) destination; (iii) date and time of flight; (iv) the number of anticipated
passengers; (v) the nature and extent of luggage to be carried; (vi) the date
and time of a return flight, if any; and (vii) any other pertinent information
concerning the proposed flight that Lessor or the flight crew may request.

(b)     Subject to Aircraft and crew availability, Lessor shall use its good
faith efforts, consistent with Lessor’s approved policies, in order to
accommodate the needs of Lessee, to avoid conflicts in scheduling, and to enable
Lessee to enjoy the benefits of this Agreement; however, Lessee acknowledges and
agrees that notwithstanding anything in this Agreement to the contrary, (i)
Lessor shall have sole and exclusive final authority over the scheduling of the
Aircraft; and (ii) the needs of Lessor for the Aircraft shall take precedence
over Lessee’s rights and Lessor’s obligations under this Agreement.

(c)     Although every good faith effort shall be made to avoid its occurrence,
any flight scheduled under this Agreement is subject to cancellation by either
party without incurring liability to the other party. In the event that
cancellation is necessary, the canceling party shall provide the maximum notice
practicable.

5.     Billing. Lessor shall pay all expenses relating to the operation of the
Aircraft under this Agreement on a monthly basis. As soon as possible after the
end of each monthly period during the Term, Lessor shall provide to Lessee an
invoice showing all use of the Aircraft by Lessee under this Agreement during
that month and a complete accounting detailing all amounts payable by Lessee
pursuant to Section 2 for that month, including such detail supporting all
expenses paid or incurred by Lessor for which reimbursement is sought as Lessee
may reasonably request. Lessee shall pay all amounts due to Lessor under this
Section 5 not later than 30 days after receipt of the invoice therefore.

6.     Maintenance of Aircraft. Lessor shall be solely responsible for securing
maintenance, preventive maintenance and inspections of the Aircraft (utilizing
an inspection program listed in FAR Section 91.409(f)), and shall take such
requirements into account in scheduling the Aircraft hereunder.

7.     Flight Crew.

(a)     Lessor shall employ or engage and pay all salaries, benefits and and/or
compensation for a fully-qualified flight crew with appropriate credentials to
conduct each flight undertaken under this Agreement. Lessor may use temporary
flight crewmembers for a flight under this Agreement only if any such temporary
crewmember is FlightSafety (or SimuFlite) trained, is current on the Aircraft
and satisfies all of the requirements and conditions under the insurance
coverage for the Aircraft. All flight crewmembers shall be included on any
insurance policies that Lessor is required to maintain hereunder.

(b)     The qualified flight crew provided by Lessor shall exercise all of its
duties and responsibilities with regard to the safety of each flight conducted
hereunder in accordance with applicable FAR’s. The Aircraft shall be operated
under the standards and policies established by Lessor. Final authority to
initiate or terminate each flight, and otherwise to decide



3



--------------------------------------------------------------------------------

all matters relating to the safety of any given flight or requested flight,
shall rest with the pilot-incommand of that flight. The flight crew may, in its
sole discretion, terminate any flight, refuse to commence any flight, or take
any other action that, in the judgment of the pilot-in-command, is necessitated
by considerations of safety. No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person. Lessor shall not be liable to
Lessee or any other person for loss, injury or damage occasioned by the delay or
failure to furnish the Aircraft and flight crew pursuant to this Agreement for
any reason.

8.     Insurance.

(a)     At all times during the Term of this Agreement, Lessor shall maintain at
its sole cost and expense (i) comprehensive aircraft liability insurance against
bodily injury and property damage claims, including, without limitation,
contractual liability, premises liability, personal injury liability, passenger
legal liability coverage, in an amount not less than $200,000,000 for each
occurrence, and (ii) hull insurance for the full replacement cost of the
aircraft.

(b)     Any policies of hull and liability insurance carried in accordance with
this Section 8 and any policies taken out in substitution or replacement of any
such policies (i) shall name Lessee and its affiliates and their respective
officers, directors, members, managers, employees, agents, licensees, servants
and guests as additional insured; (ii) shall provide for 30 days written notice
to Lessee by such insurer of cancellation, change, non-renewal or reduction
(seven days in the case of war risk and allied perils coverage or such shorter
period as is customarily available in the industry); and (iii) shall permit the
use of the Aircraft by Lessor for compensation or hire to the extent permitted
under applicable law. Each such policy shall be primary insurance, not subject
to any co-insurance clause and shall be without right of contribution from any
other insurance.

(c)     Lessor shall use reasonable commercial efforts to provide such
additional insurance coverage for specific flights under this Agreement, if any,
as Lessee may request in writing. Lessee also acknowledges that any trips
scheduled to the European Union may require Lessor to purchase additional
insurance to comply with local regulations. The cost of all additional
flight-specific insurance shall be borne by Lessee as set forth in Section 2(d)
hereof.

(d)     Each party agrees that it will not do any act or voluntarily suffer or
permit any act to be done whereby any insurance required hereunder shall or may
be suspended, impaired or defeated. In no event shall Lessor suffer or permit
the Aircraft to be used or operated under this Agreement without such insurance
being fully in effect.

(e)     Lessor shall ensure that worker’s compensation insurance with all-states
coverage is provided for the Aircraft’s crew and maintenance personnel.

(f)     Lessor shall deliver certificates of insurance to Lessee with respect to
the insurance required or permitted to be provided by it hereunder not later
than the first flight of the Aircraft under this Agreement and upon the renewal
date of each policy.



4

--------------------------------------------------------------------------------

9.     Taxes. Lessee shall be responsible for paying, and Lessor shall be
responsible for collecting from Lessee and paying over to the appropriate
authorities, all applicable Federal transportation taxes and sales, use or other
excise taxes imposed by any governmental authority in connection with any use of
the Aircraft by Lessee hereunder. Each party shall indemnify the other party
against any and all claims, liabilities, costs and expenses (including
attorney’s fees as and when incurred) arising out of its breach of this
undertaking.

10.     Lessee’s Representations and Warranties. Lessee represents and warrants
that:

(a)     It will not use the Aircraft for the purposes of providing
transportation of passengers or cargo in air commerce for compensation or hire
or for common carriage.

(b)     It shall refrain from incurring any mechanic’s or other liens in
connection with inspection, preventive maintenance, maintenance or storage of
the Aircraft, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien.

(c)     It shall not lien or otherwise encumber or create or place any lien or
other encumbrance of any kind whatsoever, on or against the Aircraft for any
reason. It also will ensure that no liens or encumbrances of any kind whatsoever
are created or placed against the Aircraft for claims against Lessee or by
Lessee.

(d)     It will abide by and conform to all laws, governmental and airport
orders, rules and regulations, as shall be imposed upon the lessee of an
aircraft under a time sharing agreement and applicable company policies of
Lessor.

11.     Lessor’s Representations and Warranties. Lessor represents and warrants
that it will abide by and conform to all such laws, governmental and airport
orders, rules and regulations, as shall from time to time be in effect relating
in any way to the operation and use of the Aircraft pursuant to this Agreement.

12.     Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, LESSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO THE AIRCRAFT, INCLUDING ANY WITH RESPECT TO ITS CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER PERSON FOR ANY INCIDENTIAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, HOWEVER ARISING.



5



--------------------------------------------------------------------------------

13.     Term. The term of this Agreement (the “Term”) shall commence on the
effective date hereof and, unless terminated in accordance with the provisions
hereof, shall remain in full force in effect for an initial term of one year and
thereafter shall automatically renew for successive one-year terms.
Notwithstanding the foregoing, either party shall have the right to terminate
this Agreement for any reason or no reason by written notice given to the other
party not less than 30 days prior to the proposed termination date.

14.     Limitation of Liability. Lessee, for itself and on behalf of its agents,
guests, invitees, licensees, servants and employees, covenants and agrees that
the insurance described in Section 8 hereof shall be the sole recourse for any
and all liabilities, claims, demands, suits, causes of action, losses,
penalties, fines, expenses or damages, including reasonable attorneys fees,
court costs and witness fees attributable to the use, operation or maintenance
of the Aircraft pursuant to this Agreement or performance of or failure to
perform any obligation under this Agreement.

15.     Relationship of Parties. Lessor is strictly an independent contractor
lessor/provider of transportation services with respect to Lessee. Nothing in
this Agreement is intended, nor shall it be construed so as, to constitute the
parties as partners or joint venturers or principal and agent. All persons
furnished by Lessor for the performance of the operations and activities
contemplated by this Agreement shall at all times and for all purposes be
considered Lessor’s employees or agents.

16.     Governing Law; Severability. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, without regard
to its choice of law rules. If any provision of this Agreement conflicts with
any statute or rule of law of the State of New York, or is otherwise
unenforceable, such provision shall be deemed null and void only the extent of
such conflict or unenforceability, and shall be deemed separate from, and shall
not invalidate, any other provision of this Agreement.

17.     Amendment. This Agreement may not be amended, supplemented, modified or
terminated, or any of its terms varied, except by an agreement in writing signed
by each of the parties hereto.

18.     Counterparts. This Time Sharing Agreement may be executed in
counterparts, each of which shall, for all purposes, be deemed an original and
all such counterparts, taken together, shall constitute one and the same
agreement, even though all parties may not have executed the same counterpart.
Each party may transmit its signature by Portable Document Format (“PDF”) or
confirmed facsimile, and such signature shall have the same force and effect as
an original signature.

19.     Successors and Assigns. This Time Sharing Agreement shall be binding
upon the parties hereto, and their respective heirs, executors, administrators,
other legal representatives, successors and assigns, and shall inure to the
benefit of the parties hereto, and, except as otherwise provided herein, to
their respective heirs, executors, administrators, other legal representatives,
successors and permitted assigns. Lessee agrees that it shall not sublease,
assign, transfer, pledge or hypothecate this Agreement or any part hereof
(including any



6



--------------------------------------------------------------------------------

assignment or transfer pursuant to or as a part of any merger, consolidation or
transfer of assets) without the prior written consent of Lessor, which may be
given or withheld by Lessor in its sole and absolute discretion.

20.     Notices. All notices or other communications delivered or given under
this Agreement shall be in writing and shall be deemed to have been duly given
if hand-delivered, sent by certified or registered mail, return receipt
requested, nationally-utilized overnight delivery service, PDF or confirmed
facsimile transmission, as the case may be. Such notices shall be addressed to
the parties at the addresses set forth above, or to such other address as may be
designated by any party in a writing delivered to the other in the manner set
forth in this Section 20. In the case of notices to Lessee, a copy of each such
notice shall be sent to Cablevision Systems Corporation, 1111 Stewart Avenue,
Bethpage, New York 11714, attention: General Counsel, fax: (516) 803-2575.
Notices sent by certified or registered mail shall be deemed received three
business days after being mailed. All other notices shall be deemed received on
the date delivered. Routine communications may be made by e-mail or fax to the
addresses set forth therein.

21.     Truth-in-Leasing Compliance. Lessor, on behalf of the Lessee, shall (i)
mail a copy of this Agreement to the Aircraft Registration Branch, Technical
Section, of the FAA in Oklahoma City within 24 hours of its execution; (ii)
notify the Farmingdale Flight Standards District Office at least 48 hours prior
to the first flight of the Aircraft under this Agreement of the registration
number of the Aircraft, and the location of the airport of departure and
departure time of the first flight; and (iii) carry a copy of this Agreement
onboard the Aircraft at all times when the Aircraft is being operated under this
Agreement.

22.     TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23:

(A)     LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
EXECUTION OF THIS AGREEMENT. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR
ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

(B)     DOLAN FAMILY OFFICE, LLC, WITH AN ADDRESS AT 340 CROSSWAYS DRIVE,
WOODBURY, NEW YORK 11771, HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT FOR ALL OPERATIONS UNDER THIS AGREEMENT.

(C)     EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(D)     THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL



7



--------------------------------------------------------------------------------

AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

(signature page follows)



8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Time Sharing Agreement
this 10th day of July, 2009, effective as of the date first above written.

 

LESSOR

 

 

 

 

 

DOLAN FAMILY OFFICE, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Frewin

 

 

Name:

William A. Frewin

 

 

Title:

President

 

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

 

Name:

Thomas M. Rutledge

 

 

Title:

Chief Operating Officer



9

